Citation Nr: 1425418	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a bilateral hearing loss disability and assigned a noncompensable (0 percent) rating.  Jurisdiction was subsequently returned to the RO in Roanoke, Virginia.

In April 2014, the Veteran testified at Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript has been associated with the claims file.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

During his April 2014 hearing, the Veteran stated that he believed his bilateral hearing loss disability had worsened since his most recent August 2012 VA examination.  Therefore, a new examination is needed to determine the current severity of his bilateral hearing loss.

In addition, the Veteran reported receiving treatment for his bilateral hearing loss disability from VA; however, no VA treatment records have been associated with his claims file.  Therefore, they should be obtained on remand, along with any current records from his private audiologists.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Drs. Bryant, Butts & Associates, Inc.; Total Hearing Care; Hearing Clinics of Virginia; and Dr. James Patrick Hughes, dated since July 2012.

With respect to any private audiograms, the audiologist(s) should be asked to state (1) Whether he/she is a state-licensed audiologist; (2) whether the speech discrimination results reported were the Maryland CNC controlled speech discrimination test; and (3) whether a puretone audiometry test was conducted.  

In addition, the audiologist that conducted the October 16, 2012 audiogram at Hearing Clinics of Virginia should be asked to review that audiogram and state (1) Whether he/she is a state-licensed audiologist; (2) whether the speech discrimination results reported were the Maryland CNC controlled speech discrimination test; and (3) whether a puretone audiometry test was conducted.  
 
2.  Make arrangements to obtain the Veteran's VA treatment records pertaining to his bilateral hearing loss, dated since July 2012.

3.  After the above development has been completed, schedule the Veteran for a VA audiology examination to evaluate the current severity of his service-connected bilateral hearing loss disability.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



